Citation Nr: 0836485	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO. 07-30 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for arthritis of the lumbar 
area, legs, arms, and hands. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to 
December 1976. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Lincoln, 
Nebraska, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for arthritis of the 
lumbar area, legs, arms, and hands. 

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in August 2008. A 
transcript of that hearing is of record and associated with 
the claims folder. 


FINDING OF FACT

There is no competent medical evidence that shows the veteran 
presently has arthritis of the lumbar area, legs, arms or 
hands that had its onset in service, or within one year of 
service discharge; or is related to an injury in service, or 
any preexisting knee arthritis that was aggravated by 
service. 


CONCLUSION OF LAW

Arthritis of the lumbar area, legs, arms or hands was not 
incurred in or aggravated by active service, nor may 
arthritis be presumed to have been incurred in service. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.303 3.307, 3.309 (2007). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim. This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting. Proper 
notice must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; and (3) that 
the veteran is expected to provide. See 38 C.F.R. § 3.159 
(2007). These notice requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and the effective date 
of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

Effective May 30, 2008, VA amended its regulation governing 
VA's duty to provide a veteran with notice of the information 
and evidence necessary to substantiate a claim. The purpose 
of these changes is to clarify when VA has no duty to notify 
a veteran of how to substantiate a claim for benefits, to 
make the regulation comply with statutory changes, and to 
streamline the development of claims. The amendments apply to 
all applications for benefits pending before VA on, or filed 
after May 30, 2008, which includes this claim. Notably, the 
final rule removes the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which previously stated that VA will request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. 

The final rule also removes the fourth sentence of 38 C.F.R. 
§ 3.159(b)(1), previously indicating that if VA does not 
receive the necessary information and evidence requested from 
the veteran within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that application. 
The revised sentence reflects that the information and 
evidence that the veteran is informed that he or she is to 
provide, must be provided within one year of the date of the 
notice. Finally, under 38 C.F.R. § 3.159(b)(3), no duty to 
provide section 38 U.S.C.A. § 5103(a) notice arises upon 
receipt of a Notice of Disagreement (NOD) or when, as a 
matter of law, entitlement to the benefit claimed cannot be 
established. VA may continue to have an obligation to provide 
adequate section 38 U.S.C.A. § 5103(a) notice despite receipt 
of an NOD if the claim was denied and compliant notice was 
not previously provided. See Mayfield v. Nicholson, 444 F.3d 
at 1333-34 (Fed. Cir. 2006). In this case, the required VCAA 
notification was provided in letters issued in October 2006, 
June 2007, and November 2007. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that VA must also provide notification that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
The veteran received notice consistent with Dingess in 
November 2007. Further, since the preponderance of the 
evidence is against the claim for service connection, any 
appropriate disability rating and effective date to be 
assigned as to this claim is moot. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claim. The 
record includes service medical evidence, and private medical 
records associated with the claims folder. The veteran also 
underwent VA examination in May 2007 and July 2007, in an 
effort to obtain an opinion in the case. See Charles v. 
Principi, 16 Vet. App. 370 (2002) (Observing that under 38 
U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim.").

An affidavit was submitted by a friend of the veteran in 
support of his claim. The veteran was also given the 
opportunity to submit any additional records that he may 
have. There are no known additional records or information to 
obtain. 

The veteran testified at a Travel Board hearing before the 
undersigned in August 2008. The Board finds that the record 
as it stands includes sufficient competent evidence to decide 
the claim. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, the Board finds no further action is necessary 
to assist the veteran with his claim.

Analysis of the Claim - Service Connection

The veteran maintains that service connection is warranted 
for arthritis of the lumbar area, legs, arms, and hands. He 
maintains that while in training in service, he fell 20 feet 
while learning to rappel down a rope. He stated that he fell 
to his feet and was rendered unconscious. 

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that 
service connection is not warranted for arthritis of the 
lumbar area, legs, arms, and hands. 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in the active military, naval, 
or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 
That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury. If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity. 38 C.F.R. § 3.303(b). Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service. 38 C.F.R. § 3.303(d). 

In order to establish service connection, there must be (1) 
evidence of an injury in military service or a disease that 
began in or was made worse during military service or one 
which would qualify for presumptive service connection; (2) 
competent evidence of a current physical or mental 
disability; and, (3) competent evidence of a relationship 
between the veteran's current disability and the in-service 
event.  Pond v. West, 12 Vet. App. 341, 346 (1999); Rose v. 
West, 11 Vet. App. 169, 171 (1998).  

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309. 

Although the veteran has been diagnosed as having arthritis, 
there is no competent medical evidence that indicates the 
disorder is related to any incident of active military 
service. 

Upon service entrance examination in March 1973, clinical 
evaluation of the upper and lower extremities, spine, and 
other musculoskeletal areas were normal. He was seen for 
treatment in service after he fell 20 feet from a ladder 
during training, knocking him unconscious. The diagnosis was 
contusion, minor, left flank. 

In July 1975, he made right foot complaints. X-ray findings 
showed no indication of a fracture. In December 1975, x-ray 
studies showed mild anterior wedging of the T12 
intervertebral body. The examiner indicated that the duration 
of the finding could not be determined. In February 1976, he 
complained of mid back trauma of two weeks duration with 
increased activity. He gave a history of trauma during a fall 
in August 1975. Physical examination showed good range of 
motion with deep tendon reflexes intact. The assessment was 
musculoskeletal. He was instructed to do low back exercises. 
In April 1976, he had complaints of muscle strain in the 
right thigh. During a November 1976 pre-separation physical 
examination, the military medical examiner noted no 
abnormalities, other than marks and scars which were not 
considered disqualifying. The veteran was deemed to be 
qualified to be both released from active duty and to perform 
all the duties of his Naval position. 

The record is devoid of any medical mention of relevant 
symptoms from 1976 to 2004. At the latter date, the veteran 
was treated by S.V., MD from 2004 to 2006. In a 
November 2004, Dr. S.V. reported that the veteran's hands 
were examined and found to reveal swollen tender joints, 
bilaterally. The assessment was osteoarthritis, "most likely 
from overuse of the hands and arms as a construction 
worker." (Italics added). 

 In March 2005, he was seen indicating that his medication 
for arthritis was not working. He had some nodules in his 
hands that seemed to worsen. He also complained of left foot 
pain. The assessment was arthritis with nodules in the hands 
and left foot pain. In October 2005, he presented with a 
chief complaint of arthritis. He also complained of a knot on 
his left leg, which he stated had been there for months and 
had made his entire left leg go numb for most of the evening. 
The assessment was lipoma of the upper left leg and 
arthritis. 

In August 2006, he was seen concerning pain in his left leg. 
It was noted that one year prior, there had been removal of 
the lipoma which was found to be benign. Since that time, he 
complained of pain that radiated from that region down into 
his foot. He had a long history of arthritis and joint 
problems. He admitted that he worked in construction and that 
he did a lot of heavy labor during the day. 

Private medical records also showed that the veteran 
underwent physical therapy, was diagnosed with arthritis at 
the Arthritis Center of Nebraska, and was treated by the 
Nebraska Pain Consultants. 

In February 2007, an affidavit in support of the veteran's 
claim was submitted by a person who described herself as a 
close friend of the veteran. She stated that the veteran was 
hospitalized in September 1975 after sustaining a fall during 
training exercises. She stated that she visited the veteran 
at Keesler Air Force Base Hospital on several occasions and 
he did not recognize her. She was told by hospital personnel 
that he had amnesia. Eventually, he regained his memory. She 
made no specific statements regarding injury sustained by the 
veteran at that time. 

In a March 2007 letter, Dr. S.V. reiterated that she had 
provided medical care for the veteran since November 2004. 
While she detailed his current diagnoses, she also noted that 
he was then "currently self-employed as a construction 
worker and handyman and works anywhere from 20 to 40 hours 
per week." Dr. S.V.'s letter is devoid of any mention of the 
veteran's military service as a causative factor in the 
development of his disorders. 

In May 2007, the veteran underwent a VA examination. Although 
he reported the in-service fall, he did not recall details 
other than he was told he had x-rays taken from head to toe. 
The body parts the veteran claimed were injured were his 
hands, legs, and arms. 

While clinical examination revealed no constitutional 
symptoms or incapacitating episodes of arthritis, 
radiographic studies showed potential calcium pyrophosphate 
dehydrate deposition (CPPD) disease as an arthritis variant. 
The examiner noted that these findings consisted of the 
deposition of calcium pyrophosphate crystals into the soft 
tissue and that the knee is most often affected and the 
hands. According to the examiner, any extremity arthritis 
currently seen was more likely due to the potential of CPPD, 
the environment, body habitus, employment, genetics, stature, 
and the aging process than due to injury in 1974. 

The veteran also underwent a further VA examination in 
July 2007. Examination of the lumbar spine was made. The 
diagnosis was lumbar musculoligamentous strain with 
intermittent spasm. The examiner opined that the veteran's 
lumbar spine condition was less likely as not the result of a 
20 foot fall from a rope in service. The examiner reported 
that the distant injury did not appear to leave any lasting 
sequelae based on the veteran's information and the lack of 
physical consultation for any spine condition until he was in 
his sixth decade of life. The examiner noted that the veteran 
admitted to few, if any, back problems in his 30's and 40's. 
His current complaint of left paraspinous intermittent lumbar 
pain was described as consistent with strain /spasm far more 
likely the result of advanced age than the distant fall. The 
examiner stated that no objective findings suggestive of a 
radiculopathy that could be service-connected to a distant 
fall or a fall that could be an aggravating factor were 
found. 

The veteran testified before the undersigned VLJ at a Travel 
Board hearing in August  2008. He testified that he had a 
knee surgery prior to service, incurred a 20 foot fall during 
training in service and was knocked unconscious, was 
hospitalized  for two to three days, and was placed on 
crutches for a couple of months of light duty. He stated that 
he did not break any bones and that he was first diagnosed 
with arthritis approximately 10 years prior to the hearing. 
He also testified that he first went to see a physician about 
his joint pain in the late 1980's and prior to that time, he 
treated himself with Tylenol and aspirin for pain. 

The Board does not find that the competent medical evidence 
of record supports the veteran's claim for service connection 
for arthritis of the lumbar area, legs, arms, and hands. 
Although the veteran maintains that his arthritis was the 
result of a fall in service and has continued since that 
time, there is no competent medical evidence of such a 
finding, and the veteran is not qualified to render such an 
opinion. By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).

After service, arthritis and CPPD were diagnosed. None of 
these findings were made prior to 2003, many years after 
service. Therefore, any arthritis shown was not evident 
within one year of service discharge. To the extent that such 
evidence of a current disorder exists and is of record, 
evidence of a current disorder without linkage to military 
service is not dispositive of the question of service 
connection. Morton v. Principi, 3 Vet. App. 508, 509 (1992); 
Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992)(Observing that 
evidence of the appellant's current condition is not 
generally relevant to the issue of service connection, 
absent some competent linkage to military service).  

Moreover, the veteran was provided VA examinations in 2007, 
in an effort to determine the etiology of any arthritis of 
the lumbar area, leg, arm, and hand disability. The examiner 
opined at that time that it was less likely than not that the 
veteran had arthritis caused by a fall in service. The 
examiner attributed the arthritis complaints to age, 
environment, or the veteran's employment. It is important to 
note that his private physician attributed arthritis of the 
hands to overuse in the construction field of work. 

With regard to the statement of the veteran's friend, 
indicating that she visited the veteran while he was 
hospitalized after the fall in service, this statement only 
shows what the service medical records reflect - i.e., that 
the veteran fell during service. The veteran's friend did not 
make any statements with regard to his injuries, only that he 
had amnesia as a result of the fall. She stated that he later 
regained his memory. There is not question that the veteran 
sustained a fall during service and the medical evidence of 
record so shows. However, the competent medical evidence does 
not provide a linkage between that fall and any presently 
diagnosed arthritis of the lumbar area, legs, arms, and 
hands. Based on the foregoing, service connection is not 
warranted for arthritis of the lumbar area, legs, arms, and 
hands. 

VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue. That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim. See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Service connection for arthritis of the lumbar area, legs, 
arms, and hands is denied. 


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


